Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed August 26, 2022.
Claims 28-47 are pending. No claim is added and claims 1-27 are cancelled.
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,824,618 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34 and 40-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Energy Management and Data Recovery in Sensor Networks Using Latent Variables Based Tensor Factorization”, By: Bojan Milosevic, Published 2013; referred to hereinafter as ‘Milosevic’, in view of Pandey (U.S. Patent Application No. 2012/0197898), further in view of Zhang (U.S. Patent Application No. 2010/0306290).

Regarding Claim 28, Milosevic discloses at least one non-transitory machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 
identify a set of data comprising a plurality of observed values (page 248, Section 3, Milosevic – large number of observed variables (the observed data), wherein the latent variables are learned from the observed data); 
generate a tensor generated based on the set of data, wherein the tensor comprises a spatial dimension, a temporal dimension, and a multi-modal dimension (page 248, Section 3, Milosevic – data is organized in a three-dimensional data array that includes the time, the location , and the sensor types associated with each reading); 
determine values for one or more missing values in the set of data based on tensor factorization using the tensor (pages 248-249, Sections 3, 3.1, 3.2, Milosevic – extend the basic tensor factorization to incorporate spatial, temporal, and sensor specific information to work with tensors that have missing data).
While Milosevic teaches identifying observed values and different associated values for the observed values, wherein the values are in a sensor network; however, Milosevic is not as detailed with respect to a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations and comprise a plurality of different sensor types.
On the other hand, Pandey discloses a plurality of sensor devices, wherein the plurality of sensor devices are located in a plurality of different locations and comprise a plurality of different sensor types (par [0020-0022], Pandey – sensor network includes a sensor node that includes one or more devices, wherein the node includes GPS, audio sensor, video camera, mobile phone, etc.; wherein the devices may be distributed and connected to different sensor networks depending on where it is located). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Pandey’s teachings into the Milosevic system. A skilled artisan would have been motivated to combine in order to establish a sensor network environment and indicate what the sensor network is typically equipped with for communication purposes.
While Milosevic teaches determine values for one or more missing values in the set of data based on tensor factorization; however, Milosevic is not as detailed with respect to the missing values determined based on interpolation of results of the tensor factorization.
On the other hand, Zhang discloses the missing values determined based on interpolation of results of the tensor factorization (par [0034], [0040-0042], Zhang – Sparsity Regularized Matrix Factorization to resolve the missing value interpolation issue).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Zhang’s teachings into the Milosevic system. A skilled artisan would have been motivated to combine in order to

Regarding Claim 29, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein the plurality of observed values comprise values of a plurality of different value types, and each of the sensor types corresponds to at least a respective one of the value types (pages 248-249, Section 3.1, Milosevic – time, location, sensor type … par [0035], [0045], Pandry).

Regarding Claim 30, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein the tensor incorporates spatial coherence among the plurality of observed values, temporal coherence among the plurality of observed values, and multi-modal coherence among the plurality of observed values. (page 248, Section 3; page 249, Section 3.1 and 3.1.1, Milosevic – basic tensor factorization model to explicitly incorporate spatial, temporal and sensor specific information from neighboring observations by explicitly learning and enforcing the corresponding correlations).

Regarding Claim 31, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 30, wherein at least one of the spatial coherence, temporal coherence, and multi-model coherence is non-continuous (page 249, Section 3.1.1, Milosevic – sensor nodes periodically go offline; par [0021], Pandey – less continuously or periodically in a batch).

Regarding Claim 32, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein the tensor factorization comprises parallel factor (PARAFAC) decomposition (page 249, Section 3.1.1, 1st paragraph, Milosevic – CanDecomp/ParaFac tensor factorization).

Regarding Claim 33, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein generating the tensor comprises normalizing the multi-modal values (page 251, Section 5.1, Milosevic – all of the variables are processed to ensure zero variance and the normalization brings all measurements to the same scale and allows us to apply our multivariate tensor factorization technique).

Regarding Claim 34, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein the tensor comprises a three-dimensional tensor (page 248, Section 3, Milosevic - organize it in a three-dimensional data array (or a 3-tensor)… each of the three dimensions corresponds to a different variate of a particular measurement (e.g. the time, the location and the sensor type)).

Regarding Claim 40, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein determining the one or more missing values comprises learning latent values of the tensor (page 248, Section 3, 1st paragraph, Milosevic – latent variables are learned from the observed data using tensor factorization).

Regarding Claim 41, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein the missing values comprises more than 50 percent of the values of the data set (page 253, left column, lines 1-5, Milosevic).

Regarding Claim 42, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 41, wherein the missing values comprises more than 80 percent of the values of the data set (page 253, left column, lines 1-5, Milosevic).

Regarding Claim 43, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the storage medium of Claim 28, wherein modality corresponds to a sensor type used to generate the value, spatial dimension corresponds to physical location of the sensor used to generate the value, and the temporal dimension indicates when the value was recorded (pages 248-249, Sections 3, 3.1, 3.2, Milosevic – three different variables of the multivariate data are time, location, and sensor type).

Claims 44 and 45 contain similar subject matter as claim 28 above; and are rejected under the same rationale.

Regarding Claim 46, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the system of Claim 45, wherein the data processor comprises a graphics processing unit (GPU) (par [0038], Pandey – search interface residing on computing devices and GPS devices).

Regarding Claim 47, the combination of Milosevic in view of Pandey, further in view of Zhang, disclose the system of Claim 45, further comprising at least one of the plurality of sensor devices (par [0020-0022], Pandey – sensor network includes a sensor node that includes one or more devices, wherein the node includes GPS, audio sensor, video camera, mobile phone, etc.).


Allowable Subject Matter
Claims 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: identify a subset of the missing values falling outside the tensor; and perform interpolation to derive the subset of missing values.


Response to Amendment
Applicant’s amendments filed 8/26/22 with respect to the 112 2nd rejection has been considered and the rejection has been withdrawn accordingly.
Applicant’s amendments filed 8/26/22 with respect to the 101 rejection has been considered and the rejection has been withdrawn accordingly.


Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 8, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161